Case: 22-20141      Document: 00516560267         Page: 1     Date Filed: 11/29/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                  No. 22-20141                         November 29, 2022
                                Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Denis Osmari Ulloa-Funez,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:20-CR-377-1


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Defendant-Appellant Denis Osmari Ulloa-Funez appeals his sentence
   for illegal reentry. The only issue on appeal is whether the district court
   abused its discretion by failing at sentencing to orally pronounce, or reference
   by shorthand, the discretionary standard conditions of supervised release


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-20141      Document: 00516560267           Page: 2    Date Filed: 11/29/2022




                                     No. 22-20141


   before their inclusion in the final judgment. Although the appendix of Ulloa-
   Funez’s pre-sentencing report and Southern District of Texas’s General
   Order 2017-01 contain these standard conditions, the district court did not
   expressly reference these documents either.
          As evinced by the record, our review is for abuse of discretion because
   Ulloa-Funez did not have an opportunity to object to these conditions. See
   United States v. Diggles, 957 F.3d 551, 559-60 (5th Cir. 2020) (en banc);
   United States v. Grogan, 977 F.3d 348, 352 (5th Cir. 2020).
          The district court was required to pronounce or refer to the conditions
   of supervision that are discretionary under 18 U.S.C. § 3583(d) at sentencing.
   See Diggles, 957 F.3d at 556-59. Of the 15 conditions, only the first was stated.
   The district court did not pronounce or refer to the remaining 14 conditions
   at issue and did not orally adopt or mention the PSR’s appendix or the
   standing order. Cf. United States v. Martinez, 15 F.4th 1179, 1180-81 (5th Cir.
   2021); Grogan, 977 F.3d at 351-54. The inclusion of these conditions in the
   written judgment thus violated Ulloa-Funez’s right to be present at
   sentencing. See Diggles, 957 F.3d at 559-63 & n.5.
          We therefore VACATE the judgment in part and REMAND the
   case for the limited purpose of amending the written judgment to conform
   with the oral pronouncement of sentence. See Diggles, 957 F.3d at 559-63;
   United States v. Mireles, 471 F.3d 551, 558 (5th Cir. 2006).




                                          2